Citation Nr: 0526885	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-20 213A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).   

Procedural History

The veteran served on active duty from March 1943 until April 
1944.  

In May 1945, the veteran was granted service connection for 
traumatic amputation of the scapho-lunate joint of the left 
hand.  A 60 percent disability rating was assigned.  

In April 2001, the RO received the veteran's claim of 
entitlement to TDIU.  The July 2001 rating decision denied 
the veteran's claim.  The veteran disagreed with the July 
2001 rating decision and initiated this appeal.  The appeal 
was perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in December 2002.  

In December 2004, the veteran presented sworn testimony 
during a videoconference hearing which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.  At 
that time, the veteran raised claims of entitlement to 
service connection of a right shoulder disability, neck pain 
and depression/anxiety each claimed as secondary to the 
veteran's service-connected left hand amputation.  

The matter was previously before the Board in January 2005; 
at that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
order to allow the AOJ the opportunity to consider the 
additional claims which were determined by the Board to be 
inextricably intertwined with the veteran's TDIU claim.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).   
In a June 2005 rating decision the AOJ denied the veteran's 
claims of entitlement to service connection of a right 
shoulder disability, neck pain and depression/anxiety each 
claimed as secondary to the veteran's service-connected left 
hand amputation.  To date, the veteran has not disagreed with 
that decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  Accordingly, these matters have been considered by the 
AOJ.  In the absence of a notice of disagreement by the 
veteran, no further consideration of these issues is 
permissible and the issues are not in appellate status and 
are also not before the Board.  

Also in June 2005, the Agency of Original Jurisdiction issued 
a Supplemental Statement of the case which continued to deny 
the veteran's claim of entitlement to TDIU.  The case has 
been returned to the Board for further appellate review.

For good cause shown, namely the veteran's age, his motion 
for advancement on the Board's docket was granted.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The veteran's service-connected disability does not preclude 
him from obtaining and retaining substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. §  
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Essentially, the veteran contends that he is unable to 
maintain substantially gainful employment due to a 
combination of factors including his service-connected 
disability and non-service connected disabilities of his 
right shoulder, neck and a depression/anxiety condition.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the AOJ 
must satisfy the following four requirements.  

First, the AOJ must inform the claimant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the November 
2002 SOC and the June 2005 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in July 
2001, May 2003, and March 2005 which were specifically 
intended to address the requirements of the VCAA.  The March 
2005 letter from the AOJ explained in detail the evidence 
needed to substantiate his claim, such as private and VA 
medical records.  Moreover, the letter advised the veteran 
that in order to receive an increased rating the evidence 
must show that "you are unable to secure substantially 
gainful occupation solely due to your service-connected 
disabilities."  Similar information was contained in the 
2001 and 2003 letters.  Thus, these letters, along with the 
November 2002 SOC and June 2005 SSOC, not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case.

Second, the AOJ must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2005 letter, the veteran was informed that "VA is 
responsible for getting...relevant records from any Federal 
agency.  This may include medical records from the military, 
VA Medical Centers... or from the Social Security 
Administration."  Similar statements were contained in the 
2003 letter.

Third, the AOJ must inform the claimant of the information 
and evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The AOJ informed the veteran in its March 2005 letter that he 
was responsible to provide "enough information about your 
records so that we can request them from the person or agency 
who has them...It's still your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency."  [Emphasis as 
in the original letter.]  The 2001 letter asked for 
information as to all physicians that had treated the 
veteran.

Finally, the AOJ must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2005 letter directed the 
veteran to "Please submit copies of all evidence relevant to 
the TDIU claim that you have in your possession."  See the 
March 22, 2005 VCAA letter at page 2.  This request complies 
with the requirements of 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
AOJ.  

Review of the record reveals that the veteran was provided 
complete notice of the VCAA prior to the initial adjudication 
of his claim, which was by rating decision in July 2001.  A 
letter was sent to him on July 2, 2001.  A report of contact 
shows that he stated he had no further evidence to support 
his claim, and a statement from him shows that the only 
evidence he wanted VA to obtain was his VA treatment records.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the AOJ.  To the extent 
the 2001 letter contained any notice deficiencies, those were 
corrected by the more up-to-date VCAA notice provided to the 
veteran through the March 2005 VCAA letter.  The claim was 
then readjudicated in the June 2005 SSOC, after the veteran 
was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the AOJ, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of the claim by VA.  
The veteran has pointed to no prejudice resulting from the 
timing of the VCAA notice. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records and VA outpatient medical 
records.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The Board is not aware of a basis for 
speculating that any other relevant VA or private treatment 
records exist that have not been obtained.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  

In his September 2005 written argument the veteran's 
representative argued that the Board's January 2005 remand 
was not fully complied with.  Specifically, he contends that 
the remand required that the veteran's claim be referred to 
the RO and not the AMC.  However, the RO and the AMC are both 
agencies of original jurisdiction relative to the Board.  
Therefore, in referring the matter to the AMC the veteran has 
received additional consideration from the AOJ, as was the 
intent of the directions in the Board's remand.  Moreover, 
the only other instructions relative to the matter on appeal 
contained in the remand were to have the AOJ contact the 
veteran and request all additional evidence relative to his 
TDIU appeal.  In April 2005 correspondence to the AOJ, the 
veteran advised that there was no further evidence to submit.  
The remainder of the representative's arguments pertain to 
the processing of the veteran's secondary service connection 
claims.  As described in greater detail above, those claims 
are not in appellate status.  As the veteran has received the 
additional AOJ consideration contemplated by the Board's 
January 2005 remand, the Board's remand directives have been 
fully complied with.  Cf. Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

The Board additionally observes that the veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran was advised of his 
options for submitting personal testimony.  In his December 
2004, the veteran presented personal testimony to the 
undersigned in a videoconference hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent laws and regulations

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2004).

Analysis

In the present case, the veteran does, in fact, meet the 
threshold requirement for a total disability rating in that 
his service-connected left hand amputation is rated at 60 
percent disabling. See 38 C.F.R. § 4.16(a) (2004).  Despite 
the veteran meeting the threshold requirement for a total 
disability rating, before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or non-service connected 
disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  

In the veteran's claim for TDIU (VA Form 21-8940), received 
in April 2001, the veteran stated that he had been self-
employed in insurance sales from 1950 until 1980.  He further 
indicated that he had quit work in 1980 but had become 
disabled to work in 1990.  No employer was listed on the 
claim form.  He further advised in the claim form that he had 
not quit work due to his disability.  

During his testimony before the undersigned in December 2004, 
the veteran essentially argued that from 1945 until 1986 he 
was intermittently employed due to the combined effect of the 
loss of his hand and his inability to emotionally adjust to 
that loss.  Records from that period are sparse; however, 
there are some indications of the veteran's employment during 
that time.  Specifically, a birth certificate issued for the 
veteran's daughter in May 1945 indicates that as that time 
the veteran was employed as a "tennis supervisor."  
Moreover, an April 1956 VA examination includes the veteran's 
report of employment in "sales."  Accordingly, the evidence 
indicates that the veteran, as he testified, was maintaining 
employment in sales and other fields after the onset of his 
disability.  

To the extent that the veteran contends that he was 
intermittently employed during this period due to effects of 
both the service-connected condition and his claimed 
psychological adjustment problems, the Board notes that as 
discussed in the Introduction, service connection for a 
psychological condition claimed as secondary to the service-
connected left hand amputation has been denied.  

The veteran further asserted in his testimony that since 
1986, a non-service connected right shoulder disability 
combined with neck pain, a psychological condition and the 
left hand amputation have led to his unemployment.  

Finally, the veteran testified that he attributes his current 
unemployment to his non-service connected psychological, back 
and right shoulder conditions as well as the impacts of a 
heart attack and the service-connected left hand amputation.  
See Transcript of the Hearing, page 15.   

A May 1944 rating decision granted service connection for the 
veteran's left hand amputation with an evaluation of 60 
percent, effective April 15, 1944.  This is the only service-
connected disability.  

The evidence of record does not include any evidence, 
objective or otherwise, of the veteran's inability to obtain 
and follow substantially gainful employment due to his 
service-connected disability alone.  The evidence does 
indicate that the veteran has not worked since 1986.  
However, regardless of the fact that he has not worked for 
many years, there must be medical evidence that the veteran's 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age or non- 
service connected disability.  

By all accounts, the veteran's service-connected disability 
has been relatively stable since its inception.  A May 1945 
VA examination report documents the veteran's history of 
amputation and characterizes the amputation site as well-
healed and without other symptoms.  The examiner did not 
state that the veteran was unemployable due to his service-
connected left-hand amputation.  The examination report 
reflects the veteran's employment in tennis court maintenance 
and documents that the veteran had "cut down work," but 
actual unemployment or unemployability was not found.  
Current medical treatment records document the veteran's 
treatment for a variety of conditions, but do not reflect any 
evidence of the veteran's unemployability due to the impact 
of his service-connected disability.  There is no other 
medical evidence regarding the progression of the veteran's 
disability since his separation from service.  Thus, the 
record does not contain a competent medical opinion stating 
that the veteran is unable to maintain substantially gainful 
employment due to the severity of his service-connected left 
hand amputation.  

Moreover, the veteran's testimony itself does not support the 
contention that he has been rendered unemployable due to the 
impact of his service-connected disability.  Specifically 
concerning the 40 year employment period between 1945 and 
1986 the veteran's sworn testimony was to the effect that he 
did not suffer job loss due to his service connected 
disability, but that rather he would leave jobs of his own 
accord after he did not receive a promotion.  See Transcript 
of the Hearing, page 12.  He asserted that he believed that 
he was denied promotions due to the absence of his left hand.  
Even if the veteran was denied promotions based on his 
service-connected disability, the denial of a promotion, 
while unfortunate, is not the inability to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  See 38 C.F.R. § 4.16(a) (2004).  The 
denial of advancement is not unemployment.  The veteran by 
his own testimony had the option to continue employment but 
would choose to leave his position and then obtain a new one, 
a pattern he apparently followed for 40 years after the 
commencement of his service-connected disability.  

To the extent that the veteran has contended that after 
working for 40 years with his disability he subsequently 
became unable to continue employment, he himself contends 
that this was due to the combined effect of the service-
connected disability and other non-service connected 
disabilities.  Those disabilities have been claimed as 
secondary to the service-connected disability, but have been 
denied service connection in an unappealed rating decision.  

In determining whether the appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  For 
a veteran to prevail on a claim for a TDIU rating, the record 
must reflect some factor which takes the case outside the 
norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The veteran has work experience as a salesman and in 
maintenance as well as several other jobs.  There are no 
medical opinions of record indicating that the veteran is 
totally disabled or unemployable due to his left hand 
amputation or that he is incapable of doing any type of 
productive work.  Although the veteran's physical condition 
attributable to his service-connected disability clearly 
affects his ability to perform some jobs, the evidence does 
not indicate that he is unable to physically perform 
substantially gainful employment.  Although the veteran's 
condition clearly affects his ability to perform extensive 
manual labor, the evidence does not indicate that he is 
unable to perform light or medium duty work, or some other 
type of substantially gainful employment.  Looking at the 
veteran's occupational history, he has worked primarily in 
sales, and his left hand amputation does not prevent him from 
engaging in his prior employment since he remains 
functionally capable of performing similar jobs.  Clearly, 
the veteran's service-connected condition is severe and, as 
such, limits his occupational opportunities.  However, it is 
not shown to be of such severity as to preclude gainful 
employment.  That limitation is recognized by the 60 percent 
disability rating that he has been assigned for this 
condition.  In this case, as in Van Hoose, there simply is no 
evidence of unusual or exceptional circumstances to warrant a 
total disability rating based on the veteran's service-
connected disability alone.

Based on the foregoing, the Board finds the veteran is not 
totally disabled due to his service-connected left hand 
amputation alone without regard to nonservice connected 
disability, such as the claimed psychological, neck and right 
shoulder conditions, and advancing age.  Although he has not 
held employment since 1986, the preponderance of the evidence 
is against finding that his service-connected disability has 
resulted in his unemployability.  In the absence of any 
evidence of unusual or exceptional circumstances beyond what 
is contemplated by the assigned disability evaluation of 60 
percent, the preponderance of the evidence is against the 
veteran's claim that he is precluded from securing 
substantially gainful employment solely by reason of his 
service-connected disability or that he is incapable of 
performing the physical and mental acts required by 
employment due solely to his service-connected disability, 
even when his disability is assessed in the context of 
subjective factors such as his occupational background and 
level of education.  Therefore, a total disability rating for 
compensation purposes based on individual unemployability is 
not warranted in this case, and the veteran's claim must be 
denied.  As the preponderance of the evidence is against the 
claim for TDIU, the reasonable doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to TDIU is denied.  



	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


